Simmons, C. J.
It was error to deny a motion to continue a criminal case, the ground of the motion being the absence of a witness, when it appeared that the showing was in all respects complete, that the facts expected to be proved by this witness bore directly upon the controlling issue in the case and tended strongly to disprove the charge against the accused, and also that there was no disinterested witness other than the one absent by whom the same facts could have been established.

Judgment reversed.


All the Justices concurring.